               Case 2:20-cv-01410-JCC Document 16 Filed 12/28/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AMAN SHEKHAR NAIDU,                                 CASE NO. C20-1410-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    CITY OF LYNWOOD, et al.,

13                           Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Plaintiff’s motion for extension of time to serve
18   the complaint. Having reviewed the motion and relevant filings, and determined that good cause
19   has been shown, the Court GRANTS the motion. Plaintiff’s deadline to serve the complaint (Dkt.
20   No. 5) pursuant to Federal Rule of Civil Procedure 4(m) is hereby EXTENDED to March 29,
21   2021.
22           DATED this 28th day of December 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Paula McNabb
                                                           Deputy Clerk
26


     MINUTE ORDER
     C20-1410-JCC
     PAGE - 1
